DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection Withdrawn
The rejection of 1, 3, 5, 9, and 13 under 35 U.S.C. 102(a)(1) and the rejection of claims 1, 3, 5, 7, 9, 11, 13 and 14 under 35 U.S.C. 103 is withdrawn in view of applicants’ amendment of claim 1.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with John Lopinski on 06/04/2021.

Claim 1 has been amended as follows:
 A method for therapy for Phelan-McDermid Syndrome (PMS) and/or autism spectrum disorder (ASD) in an individual comprising administering to the individual a 
if the individual has been diagnosed with the PMS, the HMT inhibitor administered is UNC0642, the HDAC inhibitor administered is romidepsin, or a combination of UNC0642 and romidepsin is administered; and 
if the individual has been diagnosed with the ASD, the HMT inhibitor administered is UNC0642, or a combination of the UNC0642 and the romidepsin is administered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The method of therapy for Phelan-McDermid Syndrome (PMS) and/or ASD comprising administering a HMT inhibitor UNC0642, a HDAC inhibitor Romidepsin (for PMS) or administering UNC0642 in combination with Romidepsin was not uncovered in any prior art.
The closet prior art is Jiang -Foundation for Prader-Willi research (hereinafter Jiang). Jiang discloses the use of the HMT inhibitor UNC0642 for the treatment of Prader-Willi syndrome, a neurodevelopmental disorder (para. 1, line 12-14). Jiang does not teach a method of therapy for PMS and ASD comprising administering a HMT inhibitor UNC0642. Jiang does not teach a method for therapy comprising administering a HMT inhibitor UNC0642 in combination with Romidepsin. Jiang also does not teach a method of therapy for PMS comprising administering Romidepsin.



Conclusion
Claims 1-3, 6-8, 11, and 14-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654